Citation Nr: 1403802	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  08-33 704A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of right hand and left leg problems.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from November 1948 to June 1955.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of Department of Veterans Affairs (VA) Regional Offices (RO) in Cleveland, Ohio. 

In February 2012 and March 2013, the Board remanded the claim for further development. 

The Board notes that in a November 2013 rating decision entitlement to a total disability rating due to individual unemployability due to service connected disabilities (TDIU) was granted.  As the full benefit sought on appeal has not been granted, the issue of entitlement to TDIU is no longer before the Board.  

The Board has reviewed the Veteran's Virtual VA file and has considered any relevant records contained therein. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

In December 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that he wished to withdraw his appeal concerning the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of right hand and left leg problems. 



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant of the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of right hand and left leg problems, claimed as due to a right elbow surgery in 1988, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal with respect to the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of right hand and left leg problems and, hence, there remain no allegations of errors of fact or law for appellate consideration as to those issues.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER


The appeal is dismissed.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


